

SETTLEMENT AGREEMENT


This Settlement Agreement (“Agreement” or “Settlement Agreement”) is entered
into


between Lauren Minniti (“Named Plaintiff” or “Plaintiff” or “Minniti”), on
behalf of herself


and a settlement class of similarly-situated persons (identified herein as the
“Settlement


Class”), and Tilly’s, Inc. (“Defendant” or “Tilly’s”). The Parties to this
Agreement are collectively referred to as the “Parties.” This Agreement is
entered into on March 14 , 2018.
WHEREAS, Named Plaintiff and Defendant are Parties to a civil action entitled
Lauren Minniti v. Tilly’s, Inc., Case No. 17-CH-926, pending in the Circuit
Court of the 19th Judicial District, Lake County, Illinois (the “Litigation”);
and
WHEREAS, Named Plaintiff alleges on behalf of herself and a putative class that
Defendant violated the federal Telephone Consumer Protection Act (“TCPA”), 47
U.S.C.
§ 227, and FCC regulations by sending unsolicited automated text messages to the
cellular telephone number of Named Plaintiff and the putative class members
without prior express consent; and
WHEREAS, Defendant denies any and all liability for the claims made in the
Litigation; and
WHEREAS, Named Plaintiff’s attorneys have investigated the relevant facts and
researched the law relating to the Litigation, determining, among other things,
that Defendant sent approximately 615,593 text messages on or about November 30,
2016 to unique cellular telephone numbers of persons who enrolled for an account
with Tilly’s; and
WHEREAS, the approximately 615,593 text messages were sent to persons who had
previously provided their cell phone numbers to Defendant when they opened
Tilly’s accounts either in person at a Tilly’s store or on Tilly’s website; and






--------------------------------------------------------------------------------





WHEREAS, Tilly’s does not admit or concede any wrongdoing or liability, and it
is entering into this Settlement Agreement solely to avoid the inconvenience and
expense of further litigation that Defendant has agreed to settle all claims,
demands, and liabilities that have been asserted, or could have been asserted,
in the Litigation; and
WHEREAS, Named Plaintiff and Counsel for the putative class have concluded that
the terms and conditions provided in this Agreement are fair, reasonable,
adequate, and in the best interests of the Settlement Class as a means of
resolving this Litigation, after considering
(1) the benefits the Settlement Class will receive under this Settlement, (2)
the fact that Defendant has demonstrated that it will vigorously oppose the
claims asserted in the Litigation if the Settlement is not approved, and (3) the
attendant risks, costs, uncertainties, and delays of litigation; and
WHEREAS, the terms and conditions set forth in the Settlement Agreement were
negotiated among the Parties in good faith and at arm’s length; and
WHEREAS, the Parties stipulate and agree that the claims of Named Plaintiff and
the Settlement Class should be and are hereby compromised and settled, subject
to the Court’s approval, upon the following terms and conditions:
Section 1.    Whereas Clauses.


The above Whereas clauses are incorporated herein and made a part hereof.


Section 2.    Definitions.


As used herein, the following terms have the meanings set forth below.


2.1    “Administrator” or “Settlement Administrator” means a third-party agent
or administrator selected by the Named Plaintiff and approved by the Defendant
(which approval shall not be unreasonably withheld) to help implement and
effectuate the terms of this Settlement Agreement.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





2.2    “Attorneys’ Fees and Expenses” means such funds as may be awarded to
Class Counsel to compensate them for their fees and all expenses incurred by
Plaintiff or Class Counsel in connection with the Litigation.
2.3    “Cash Option” means the $25.00 Cash Settlement Payment that a Settlement
Class Member may opt for as his or her remedy provided that the Settlement Class
Member first chooses not to use the Voucher Payment as the Settlement Class
Member’s remedy.
2.4    “Cash Settlement Check” means the check containing the Class Settlement
Relief for each Settlement Class Member who submits a valid and timely Claim and
elects the Cash Option.
2.5    “Cash Settlement Payment” means the $25.00 payment to be made to
Settlement Class Members who submit properly completed and timely Claim Forms to
the Settlement Administrator pursuant to the Claim Form Instructions, who
qualify for such relief under this Settlement Agreement, and who elect the Cash
Option.
2.6    “Claim” means a written request for a Cash Settlement Payment submitted
by a Settlement Class Member to the Settlement Administrator, pursuant to the
Claim Form and Claim Form Instructions in substantially the form of Exhibit B to
this Agreement or as ultimately approved by the Court.
2.7    “Claim Form” means the form attached as part of Exhibit B to this
Agreement and/or as ultimately approved by the Court.
2.8    “Claim Form Instructions” means the instructions to complete the Claim
Form, which are attached as part of Exhibit B to this Agreement.
2.9    “Class Counsel” means Brian J. Wanca of the law firm of Anderson + Wanca.







--------------------------------------------------------------------------------





2.10    “Class Notice” or “Notice” means the program of notice described in this
Agreement to be provided to Settlement Class Members, including the Email Notice
and Settlement Website, which will notify Settlement Class Members, among other
things, about their right to Class Settlement Relief, about their right to
complete a Claim Form to be eligible for a Cash Settlement Payment, the amount
of any Cash Settlement Payment, the right to opt out and object to the
Settlement, the Class Settlement Relief options (the Cash Option or Voucher
Payment), the preliminary approval of the Settlement, and the scheduling of the
Final Approval Hearing.
2.11    The “Class Notice Date” shall be the last date upon which Class Notice
can be disseminated.
2.12    “Class Settlement Relief” means all relief provided in this Agreement to
the Settlement Class Members by Tilly’s providing, among other things, all
Settlement Class Members a Voucher Payment with the option for the Settlement
Class Members to reject the Voucher Payment and file a Claim for the Cash
Option.
2.13    “Court” means the 19th Judicial District, Lake County, Illinois.


2.14    “Days” means calendar days, except that, when computing any period of
time prescribed or allowed by this Agreement, the day of the act, event, or
default from which the designated period of time begins to run shall not be
included. Further, when computing any period of time prescribed or allowed by
this Agreement, the last day of the period so computed shall be included, unless
it is a Saturday, a Sunday, or a federal legal holiday, in which event the
period runs until the end of the next business day which is not a Saturday,
Sunday, or federal legal holiday.







--------------------------------------------------------------------------------





2.15    “Email Notice” means the notice that is emailed by the Settlement
Administrator to Settlement Class Members, in substantially the form attached as
Exhibit B to this Agreement and/or as ultimately approved by the Court.
2.16    “Final Approval” means the entry of the Final Approval Order and
Judgment approving the Settlement after the Final Approval Hearing is conducted.
2.17    “Final Approval Date” means the date on which the Judgment in this case
becomes final. If there are intervenors or objectors and no appeal has been
taken from the Judgment, the Final Approval Date means the date on which the
time to appeal has expired. If any appeal has been taken from the Judgment, the
Final Approval Date means the date on which all appeals, including petitions for
rehearing, petitions for rehearing en banc, and petitions for certiorari or any
other form of review, have been finally disposed of in a manner that affirms the
Judgment.
2.18    “Final Approval Hearing” means the hearing held by the Court to
determine whether the terms of this Agreement are fair, reasonable, and adequate
for the Settlement Class as a whole, whether the Settlement should be granted
final approval, and whether the Judgment should be entered.
2.19    “Final Approval Order” means the Order in substantially similar form as
Exhibit C and providing for, among other things, final approval of the
Settlement Agreement as fair, reasonable, and adequate.
2.20    “Incentive Award” means compensation for the Plaintiff in the Litigation
for her time and effort undertaken in the Litigation.
2.21    “Judgment” means the Final Approval Order and Judgment to be entered by
the Court pursuant to the Settlement and in substantially similar form as
Exhibit C.







--------------------------------------------------------------------------------





2.22    “Named Plaintiff” or “Plaintiff” or “Minniti” means Lauren Minniti.


2.23    “Objection Deadline” means the date identified in the Preliminary
Approval Order and Class Notice by which a Settlement Class Member must serve
written objections, if any, to the Settlement in accordance with this Agreement
to be able to object to the Settlement. The Objection Deadline shall be
forty-five (45) days after the Class Notice Date.
2.24    “Opt-Out Deadline” means the date identified in the Preliminary Approval
Order and Class Notice by which a Request for Exclusion must be served in
writing on the Settlement Administrator in accordance with this Agreement in
order for a Settlement Class Member to be excluded from the Settlement Class.
The Opt-Out Deadline shall be forty-five
(45) days after the Class Notice Date.


2.25    “Parties” means Plaintiff and Defendant.


2.26    “Preliminary Approval Motion” means Plaintiff’s motion for the Court to
preliminarily approve the Settlement Agreement and to enter the Preliminary
Approval Order, including all exhibits and documents attached thereto.
2.27    “Preliminary Approval Order” means the order in substantially similar
form as Exhibit A and providing for, among other things, preliminary approval of
the Settlement Agreement as fair, reasonable, and adequate; and preliminary
certification of the Settlement Class for Settlement purposes only.
2.28    “Protective Order” means the agreed confidentiality agreement and Order
governing the exchange of confidential information entered by the Court on
January 18, 2018.





--------------------------------------------------------------------------------




2.29    “Release” or “Releases” means the releases of all Released Claims by the
Releasing Persons against the Released Persons, as provided for in this
Settlement Agreement.







--------------------------------------------------------------------------------





2.30    “Released Claims” means all claims, actions, causes of action, suits,
debts, sums of money, payments, obligations, defenses, reckonings, promises,
damages, penalties, attorney’s fees and costs, liens, judgments, demands, and
any other forms of liability released pursuant to this Settlement Agreement.
2.31    “Released Persons” means: (a) Tilly’s and its respective past or present
divisions, parents, employees, officers, directors, agents, shareholders,
predecessors, attorneys, and each of their respective past or present divisions,
parents, employees, shareholders, predecessors, and all of the officers,
directors, employees, agents, shareholders, and attorneys of all such entities;
and (b) Oracle America, Inc., who acted on behalf of Tilly’s, or any of its
respective past or present divisions, employees, officers, directors,
predecessors, with respect to the processing and sending of the Text Messages.
2.32    “Releasing Persons” means Plaintiff, all Settlement Class Members who do
not properly and timely opt out of the Settlement, and their respective heirs,
executors, administrators, successors, and assigns.
2.33    “Request for Exclusion” means a written request from a Settlement Class
Member that seeks to exclude the Settlement Class Member from the Settlement
Class and that complies with all requirements in this Agreement.
2.34    “Settlement” means all of the settlement terms and conditions set forth
in this Agreement.
2.35    “Settlement Class” or “Class” means all members of the class of
allegedly aggrieved persons in the Litigation that will be certified by the
Court for Settlement purposes. The Settlement Class shall consist of the
approximately 615,593 persons who on or about







--------------------------------------------------------------------------------





November 30, 2016 received a single text message from Defendant, or from any
entity acting on Defendant’s behalf, on his or her unique cellular telephone
number.
2.36    “Settlement Class List” means the individuals who are members of the
Settlement Class, along with their last known email address. The Settlement
Class List consists of approximately 615,593 individuals, and shall be treated
as Confidential Information under the Protective Order.
2.37    “Settlement Class Member” means any member of the Settlement Class.


2.38    “Settlement Class Payment List” means the list, which Tilly’s shall have
the right to review, identifying Settlement Class Members who have submitted
Claims; whether the Claim was rejected or accepted, and if rejected, the reason
it was rejected; the address to which the Cash Settlement Check shall be sent;
and the total amount of Cash Settlement Payments to be made.
2.39    “Settlement Website” means the Internet site created by the Settlement
Administrator pursuant to this Agreement to provide information about the
Settlement.
2.40    “Settling Parties” means, collectively, Tilly’s, Plaintiff, all
Settlement Class Members, and all Releasing Persons.
2.41    “Text Messages” means the approximate 615,593 text messages sent by
Tilly’s, or by a person on Tilly’s behalf, on or about November 30, 2016 and
which were similar to the text message identified in Plaintiff’s Complaint in
the Litigation.
2.42    “Voucher Payment” means a voucher for a fifty percent (50%) discount for
purchases at Tilly’s of $1,000.00 or less provided that such purchases are made
in a single transaction and within one year (365 calendar days) of the voucher
being sent to the







--------------------------------------------------------------------------------





Settlement Class Members; one non-transferrable voucher will be provided to each
Settlement Class Member.
Section 3.    For Settlement Purposes Only.


This Agreement is entered into to resolve all disputes among Defendant, on the
one hand, and Named Plaintiff and the Settlement Class on the other. The
assertions, statements, agreements and representations made herein are for
purposes of settlement only and the Parties expressly agree that, if the
Settlement is not finally approved, this Agreement is null and void and may not
be used by any of the Parties for any reason.
Section 4.    The Settlement Class.


For purposes of Settlement only, the Parties agree to certify the following
Settlement


Class:


The approximately 615,593 persons who on or about November 30, 2016 received a
single text message from Defendant, or from any entity acting on Defendant’s
behalf, on his or her unique cellular telephone number.


Excluded from the Settlement Class are (a) Defendant and its present and former
employees, officers, directors, shareholders, and its successors, assigns, and
legal representatives; and (b) this Court and all Illinois state judges and
officers of the Court. The Parties further agree that Named Plaintiff may be
appointed as the “Class Representative” and that Brian J. Wanca of Anderson +
Wanca may be appointed as “Class Counsel.”
Section 5.    Preliminary Approval and Class Notice.


5.1    Within seven (7) days of execution of this Agreement, Named Plaintiff
will file a Preliminary Approval Motion for entry of a Preliminary Approval
Order. Named Plaintiff will request that the Court enter a Preliminary Approval
Order in the form attached hereto as Exhibit A. Named Plaintiff will request
that the Court approve a Class Notice and Claim







--------------------------------------------------------------------------------





Form in the form attached hereto as Exhibit B and request that the Court permit
the Parties to send the Class Notice to the Settlement Class by electronic mail
(“Email”) to the Settlement Class Members with a known Email address. The Class
Notice will be sent via U.S. Mail to those members without a known Email address
or to which the Email transmission failed provided that the Settlement
Administrator can identify a mailing address for such Settlement Class Members.
A Settlement Website will be set up for the Settlement Class Members to access
the Settlement Agreement, including the Class Notice, Claim Form, and Claim Form
Instructions.
5.2    Within three (3) days after the date of the Preliminary Approval Order,
Tilly’s will provide to the Settlement Administrator the Settlement Class List
in electronic format. The Settlement Class List provided by Tilly’s shall be
designated as “Confidential” and subject to the agreed Protective Order. The
Settlement Class List shall include the following data fields: (a) Settlement
Class Member’s name, (b) the Settlement Class Member’s email address, and (c)
the Settlement Class Member’s cellular telephone number.
Section 6.    The Class Settlement Relief.


6.1    Within thirty (30) days of the date of the Final Approval Order, the
Settlement Administrator will provide to each Settlement Class Member a Voucher
Payment. The Voucher Payment will provide each Settlement Class Member with a
fifty percent (50%) discount which may be used for a single transaction at
Tilly’s for purchases not to exceed
$1,000.00 resulting in no more than a $500.00 discount. The Voucher Payment will
have no minimum purchase required. No Claim Form is necessary for Settlement
Class Members who accept the Voucher Payment. The Voucher Payment shall be valid
and redeemable for a
time-period of one year (365 calendar days) from the date the Voucher Payment is
sent by Email to the Settlement Class Members.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





6.2    The Class Settlement Relief is the Voucher Payment by default unless a
Settlement Class Member, upon receiving the Class Notice, elects the Cash Option
by submitting a Claim as provided for in this Agreement. Any Settlement Class
Member who submits a Claim for the Cash Option will not receive the Voucher
Payment.
6.3    Settlement Class Members will have sixty (60) days from the Class Notice
Date to reject the Voucher Payment and submit a Claim Form for the Cash Option.
Claim Forms may be submitted via facsimile, U.S. Mail, or the Settlement
Website. Settlement Class Members who elect the Cash Option instead of the
Voucher Payment shall receive
$25.00 for each unique cellular telephone number that received the Text Message.
Settlement Class Members shall not be entitled to both the Voucher Payment and
the Cash Option.
6.4    Settlement Class Members who elect the Cash Option will be mailed their


$25.00 Cash Settlement Check thirty (30) days after Final Approval and will be
informed that Cash Settlement Checks containing payments must be cashed within
ninety (90) days of issuance or else the Cash Settlement Check will be void and
they will have no further right or entitlement to any payment under the terms of
this Settlement. Any money remaining from Cash Settlement Checks issued to
claiming Settlement Class Members who fail to cash their Cash Settlement Check
within ninety (90) days of issuance shall be paid as a cy pres award to Prairie
State Legal Services, as approved by the Court.
Section 7.    The Settlement Administrator.


Class-settlement.com (the “Settlement Administrator”) shall serve as the
Settlement


Administrator. The Settlement Administrator will send and administer the Class
Notice, assist the class members in completing Claim Forms for the Cash Option
if they reject Voucher Payment, receive the Claim Forms, track and provide Class
Notice and Voucher Payments to Settlement Class Members, and provide a
Settlement Class Payment List to





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





counsel for the Parties. Upon request, the Settlement Administrator will provide
copies of all Claim Forms to counsel for the Parties. The Parties agree to
cooperate in good faith regarding the resolution of any dispute over the
validity or timeliness of any submitted Claim Forms.
The decisions of the Settlement Administrator with respect to Claims shall be
final and binding. All fees and costs of the Settlement Administrator, including
the costs associated with paying third parties to provide Notice to the Class,
shall be paid by the Plaintiff.
Section 8.    Class Notice.


The Parties will cause the Settlement Administrator to send the Class Notice by
Email and via U.S. Mail to those Settlement Class Members without a known Email
address or to which the Email transmission failed provided that the Settlement
Administrator can identify a mailing address for such Settlement Class Members.
The Class Notice will be sent within twenty-one (21) days of the date of the
Preliminary Approval Order.
Section 9.    Final Approval.


The Preliminary Approval Order will set a date for a Final Approval Hearing. At
the Final Approval Hearing, the Parties will request that the Court enter the
Final Approval Order and Judgment. The fact that the Court may require
non-substantive changes in the Final Approval Order will not invalidate this
Agreement. If the Court does not enter a Final Approval Order substantially in
the form of Exhibit C or a modified version thereof which is acceptable to all
Parties, which becomes a final and non-appealable order, then this Agreement
shall be null and void.
Section 10.    Incentive Award, Attorneys’ Fees and Expenses.


10.1    As part of the Preliminary Approval Motion, the Named Plaintiff will
request that the Court award her an Incentive Award of ten thousand dollars
($10,000.00) for representing the Settlement Class, subject to the Court’s
approval.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





10.2    Class Counsel, Anderson + Wanca, will request that the Court award it
thirty percent (30%) of the cash value of the Settlement, or $4,616,947.00, as
Attorneys’ Fees and Expenses, subject to the Court’s approval. Any Attorneys’
Fees and Expenses requested by Class Counsel shall not exceed $4,616,947.00,
which reflects approximately thirty percent (30%) of the cash value of the Class
Settlement Relief. Tilly’s agrees not to oppose or otherwise object to a motion
or application for the award of Attorneys’ Fees and Expenses, provided the
Attorneys’ Fees and Expenses requested do not exceed $4,616,947.00. If, in
approving the Settlement Agreement, Tilly’s is ordered to pay more than
$4,616,947.00 in Attorneys’ Fees and Expenses, Tilly’s shall have an immediate
right to terminate this Agreement and render it null and void.
10.3    The payment of the Incentive Award shall be made within twenty-one (21)
days after the date of the Final Approval Order.
10.4    The payment of Attorneys’ Fees and Expenses shall be made on January 7,
2019, or twenty-one (21) days after the date of the Final Approval Order,
whichever is later. The awarded Attorneys’ Fees and Expenses will be set forth
in the Final Approval Order.
Section 11.    Effective Date.


This Agreement shall not be effective until the Effective Date. “Effective Date”
means the calendar date five (5) days after the later of (a) the date on which
the Court enters the Final Approval Order dismissing with prejudice the claims
of all Settlement Class Members (including Named Plaintiff) who do not properly
opt out of the Settlement as provided in the Class Notice, or (b) if any
Settlement Class Member objected to the Settlement, the date on which the date
for filing an appeal has expired or, if there are appeals, the date on which the
Final Approval Order and Judgment have been affirmed in all material







--------------------------------------------------------------------------------





respects by the appellate court of last resort to which such appeals have been
taken and such affirmances are no longer subject to further appeal or review.
Section 12.    Releases.


12.1    Release as to Settlement Class Members. Upon the entry of the Final


Approval Order each member of the Settlement Class, other than Plaintiff, shall,
by operation of the Judgment, be deemed to have fully, conclusively,
irrevocably, forever, and finally released, relinquished, and discharged the
Released Persons from any and all claims, actions, causes of action, suits,
defenses, debts, sums of money, payments, obligations, promises, defenses,
damages, penalties, attorney’s fees and costs, liens, judgments, and demands of
any kind whatsoever that each member of the Settlement Class may have on or
before the entry of the Final Approval Order or may have had in the past,
whether in arbitration, administrative, or judicial proceedings, whether as
individual claims or as claims asserted on a class basis, whether past or
present, mature or not yet mature, known or unknown, suspected or unsuspected,
whether based on federal, state, or local law, statute, ordinance, regulations,
contract, common law, or any other source, that were or could have been sought
or alleged in the Litigation or that relate, concern, arise from, or pertain in
any way to the sending of the Text Messages.
12.2    The Release in Section 12.1 shall include, but is not limited to, all
claims related to the sending of the Text Messages and any claims for any
attorneys’ fees, costs, expenses, statutory or punitive damages, or expert fees
in connection with or related in any manner to the Litigation.
12.3    Nothing in Section 12.1 shall be deemed a release of any Settlement
Class Member’s respective rights and obligations under this Agreement.







--------------------------------------------------------------------------------





12.4    Released Claims of Plaintiff. Upon the entry of the Final Approval
Order,


Plaintiff, on behalf of herself, her heirs, guardians, assigns, executors, and
administrators, hereby releases and discharges the Released Persons from any and
all claims, actions, causes of action, suits, defenses, debts, sums of money,
payments, obligations, promises, defenses, damages, penalties, attorney’s fees
and costs, liens, judgments, and demands of any kind whatsoever that Plaintiff
may have on or before the entry of the Final Approval Order or may have had in
the past, whether in arbitration, administrative, or judicial proceedings,
whether as individual claims or as claims asserted on a class basis, whether
past or present, mature or not yet mature, known or unknown, suspected or
unsuspected, whether based on federal, state, or local law, statute, ordinance,
regulations, contract, common law, or any other source, that were or could have
been sought or alleged in the Litigation or that relate, concern, arise from, or
pertain in any way to the Parties’ conduct, transactions, and relationship prior
to the entry of the Final Approval Order, including the sending of the Text
Messages.
12.5    Nothing in Section 12.4 shall be deemed a release of Plaintiff’s rights
and obligations under this Agreement.
12.6    Plaintiff and Class Counsel further represent that there are no
outstanding liens or claims against the Litigation, it being recognized that
Plaintiff will solely be charged with the responsibility to satisfy any other
liens or claims asserted in the Litigation.
12.7    Released Claims of Defendant. Defendant, for and in consideration of the


terms and undertakings herein, the sufficiency and fairness of which are
acknowledged, release and forever discharge the Named Plaintiff (and each of her
present and former agents, assigns and attorneys) from any and all claims,
demands, debts, liabilities, actions, causes of action of every kind and nature,
obligations, damages, losses, and costs, whether known or





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





unknown, actual or potential, suspected or unsuspected, direct or indirect,
contingent or fixed, that have been or could have been, that arise out of or
relate to the sending of the Text Messages or Plaintiff’s prosecution of this
action.
12.8    Voluntary Release Of Unknown Claims. Plaintiff and each Settlement Class


Member recognize that, even if they may later discover facts in addition to or
different from those which they now know or believe to be true, they
nevertheless agree that, upon entry of the Judgment, they fully, finally, and
forever settle and release any and all claims covered by these Releases. The
Settling Parties, including all Settlement Class Members, acknowledge that the
foregoing Releases were bargained for and are a material element of the
Agreement.
12.9    Settlement Class Members Who Opt Out. This Agreement and the Releases


herein do not affect the rights of Settlement Class Members who timely and
properly submit a Request for Exclusion from the Settlement in accordance with
this Settlement Agreement.
12.10    Authority of Court. The administration and implementation of this
Settlement


Agreement shall be under the authority of the Court. The Court shall retain
jurisdiction to protect, preserve, and implement the Settlement Agreement,
including, but not limited to, enforcement of the Releases contained in the
Agreement. The Court expressly retains jurisdiction in order to enter such
further orders as may be necessary or appropriate in administering and
implementing the terms and provisions of the Settlement Agreement.
Section 13.    Settlement Class Enjoined.


Upon the issuance of the Judgment, all Settlement Class Members who did not
exclude themselves as required by the Class Notice (and any person or entity
claiming by or through him, her, or it, as heir, administrator, devisee,
predecessor, successor, attorney, representative of any kind, shareholder,
partner, director or owner of any kind, affiliate, subrogee, assignee, or
insurer) will be forever barred and permanently enjoined from directly,





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





indirectly, representatively or in any other capacity, filing, commencing,
prosecuting, continuing, litigating, intervening in, participating in as class
members or otherwise, or receiving any benefits or other relief from any other
lawsuit, any other arbitration, or any other administrative, regulatory, or
other proceeding against Defendant and Oracle America, Inc. (and each of their
respective present and former employees, officers, directors, shareholders, and
its successors, assigns, agents, and attorneys) about the Released Claims, and
all persons and entities shall be forever barred and permanently enjoined from
filing, commencing, or prosecuting any other lawsuit concerning the Text
Messages against any person or entity including the Defendant (and including by
seeking to amend a pending complaint to include class allegations or by seeking
class certification in a pending action in any jurisdiction) on behalf of
Settlement Class Members who have not timely opted-out from the Settlement Class
if such other lawsuit is based on or arises from the Released Claims.
Section 14.    Cooperation.


Named Plaintiff and Defendant agree to cooperate fully with one another to
effect the consummation of this Agreement and to achieve the Settlement provided
for herein.
Section 15.    Agreement Contingent Upon Entry of Final Approval.


If the Court refuses to grant the Final Approval Order, or if the Court’s Final
Approval Order is reversed or materially modified on appeal, then this Agreement
shall be null and void and neither the fact that this Agreement was made nor any
stipulation, representation, agreement, or assertion made in this Agreement may
be used against any Party.
Section 16.    Notices.


All Notices (other than the Class Notice) required by the Agreement shall be
made in writing and communicated by electronic mail and U.S. Mail to the
following addresses:
All Notices to Plaintiff or the Settlement Class shall be sent to Class Counsel,
c/o:







--------------------------------------------------------------------------------





Brian J. Wanca Anderson + Wanca
3701 Algonquin Road, Suite 500 Rolling Meadows, IL 60008
Email: bwanca@andersonwanca.com


Counsel for Named Plaintiff and Settlement Class
All Notices to Tilly’s shall be sent to Tilly’s Counsel: Robert M. Brochin
Morgan, Lewis & Bockius LLP
200 South Biscayne Boulevard, Suite 5300
Miami, FL 33131-2339
Telephone: (305) 415-3000
Facsimile: (305) 415-3001
Email: bobby.brochin@morganlewis.com


Counsel for Tilly’s, Inc.


Section 17.    Opt Out of Settlement/Exclusion from Settlement.


17.1    A Settlement Class Member who wishes to opt out of the Settlement Class
must do so in writing. In order to opt out, a Settlement Class Member must send
to the Settlement Administrator at the address listed in the Class Notice, a
Request for Exclusion that is postmarked no later than the Opt-Out Deadline, as
specified in the Class Notice (or as the Court otherwise requires). The Request
for Exclusion must: (a) identify the case name;
(b) identify the name, address, and cellular telephone number of the Settlement
Class Member; (c) identify the cellular phone number to which the Text Message
was sent; (d) be personally signed by the Settlement Class Member requesting
exclusion; and (e) contain a statement that indicates a desire to be excluded
from the Settlement Class in the Litigation to the effect of “I want to be
excluded from the Tilly’s Settlement” and the date.





--------------------------------------------------------------------------------




17.2    Any Settlement Class Member who does not opt out of the Settlement in
the manner described herein shall be deemed to be part of the Settlement Class
and shall be bound by all subsequent proceedings, orders, and judgments.







--------------------------------------------------------------------------------





17.3    Each Settlement Class Member may only submit a Request for Exclusion for
himself or herself. No “mass” or “class” opt outs shall be allowed.
17.4    A Settlement Class Member who desires to opt out must take timely
affirmative written action pursuant to this Section, even if the Settlement
Class Member desiring to opt out of the Class (a) files or has filed a separate
action against any of the Released Persons, or (b) is, or becomes, a putative
class member in any other class action filed against any of the Released
Persons.
17.5    Opt Outs Not Bound. Any Settlement Class Member who properly opts out of


the Settlement Class as provided for in this Section shall not: (a) be bound by
any orders or judgments relating to the Settlement; (b) be entitled to relief
under, or be affected by, the Agreement; (c) gain any rights by virtue of the
Agreement; or (d) be entitled to object to any aspect of the Settlement.
17.6    List Of Requests For Exclusion. Class Counsel shall provide Tilly’s
Counsel


with a list of all timely Requests for Exclusion fourteen (14) days before Final
Approval Hearing.
17.7    Right To Terminate Based Upon Volume Of Opt Outs. If the number of


Settlement Class Members who properly and timely exercise their right to opt out
of the Settlement Class exceeds three percent (3%) of the total number of
Settlement Class Members, the Settling Parties stipulate and agree that Tilly’s
shall have the right, but not the obligation, to terminate this Agreement
without penalty or sanction.
17.8    All Settlement Class Members Bound By Settlement. Except for those


Settlement Class Members who timely and properly file a Request for Exclusion,
all other







--------------------------------------------------------------------------------





Settlement Class Members will be deemed to be Settlement Class Members for all
purposes under the Agreement, and upon the Final Approval Date, will be bound by
its terms.
Section 18.    Objection.


Any Settlement Class Member may object to the terms of this Agreement in
writing, by the Objection Deadline, as detailed in the Class Notice and
Preliminary Approval Order. Any Settlement Class Member who exercises his or her
right to object to this Agreement will be responsible for his or her own
attorneys’ fees and costs. Except as the Court may order otherwise, no
Settlement Class Member objecting to the Settlement shall be heard and no
papers, briefs, pleadings, or other documents submitted by any such Settlement
Class Member shall be received and considered by the Court unless such
Settlement Class Member shall both file with the Court and mail to Class Counsel
and counsel for Defendant a written objection with the caption Lauren Minniti v.
Tilly’s, Inc., No. 17-CH-926, that includes:
(a)the Settlement Class Member’s full name, current address, and cellular
telephone number;


(b)a signed declaration that he or she is a member of the Settlement Class; (c)
the names of all attorneys that assisted the Settlement Class Member in
preparing the objection; (d) a list of all other class action cases in which the
Settlement Class Member or all attorneys assisting the Settlement Class Member
in the preparation of the objection have filed objections to settlements; (e)
the specific grounds for the objection; and (f) all documents, writings or
evidence that such Settlement Class Member wants the Court to consider. All
written objections shall be filed with the Court and postmarked no later than
the Objection Deadline. Any member of the Settlement Class who fails to object
in the manner prescribed herein shall be deemed to have waived his or her
objections and forever be barred from making any such objections in this
Litigation or in any other action or proceeding related to the Released Claims.
Any member of the Settlement Class not otherwise excluded who objects in the





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





manner prescribed and whose objection is rejected by the Court remains a member
of the Settlement Class and is bound by the terms and conditions of this
Settlement Agreement.
Section 19.    Court Submission.


Class Counsel will submit this Agreement and the Exhibits hereto, along with
such other supporting papers as may be appropriate, to the Court for preliminary
approval of this Agreement pursuant to 735 ILCS 5/2-801, et seq. If the Court
declines to grant preliminary approval of this Agreement and to order notice of
hearing with respect to the proposed Class, or if the Court declines to grant
Final Approval to the foregoing after such notice and hearing, this Agreement
will terminate as soon as the Court enters an order unconditionally and finally
adjudicating that this Agreement and Settlement will not be approved.
Section 20.    Integration Clause.


This Agreement contains the full, complete, and integrated statement of each and
every term and provision agreed to by and among the Parties and supersedes any
prior writings or agreements (written or oral) between or among the Parties,
which prior agreements may no longer be relied upon for any purpose. This
Agreement shall not be orally modified in any respect and can be modified only
by the written agreement of the Parties supported by acknowledged written
consideration.
Section 21.    Headings.


Headings contained in this Agreement are for convenience of reference only and
are not intended to alter or vary the construction and meaning of this
Agreement.
Section 22.    Binding and Benefiting Others.


This Agreement shall be binding upon and inure to the benefit or detriment of
the Parties and the Settlement Class Members who do not opt out, and to their
respective agents,







--------------------------------------------------------------------------------





employees, representatives, officers, directors, shareholders, divisions, parent
corporations, subsidiaries, heirs, executors, assigns, and successors in
interest.
Section 23.    Representations and Warranties.


The Parties each further represent, warrant, and agree that, in executing this
Agreement, they do so with full knowledge of any and all rights that they may
have with respect to the claims released in this Agreement and that they have
received independent legal counsel from their attorneys with regard to the facts
involved and the controversy herein compromised and with regard to their rights
arising out of such facts. Each of the individuals executing this Agreement
warrants that he or she has the authority to enter into this Agreement and to
legally bind the party for which he or she is signing.
Section 24.    Governing Law.


The contractual terms of this Agreement shall be interpreted and enforced in
accordance with the substantive law of the State of Illinois, without regard to
its conflict of laws and/or choice of law provisions.
Section 25.    Mutual Interpretation.


The Parties agree and stipulate that this Agreement was negotiated on an
arm’s-length basis between Parties of equal bargaining power. Also, Class
Counsel and counsel for Defendant have drafted the Agreement jointly.
Accordingly, no ambiguity shall be construed in favor of or against any of the
Parties. Named Plaintiff acknowledges, but does not concede or agree with,
Defendant’s statements regarding the merits of the claims, and Defendant
acknowledges, but does not concede to or agree with, Named Plaintiff’s
statements regarding the merits of the claims.
Section 26.    Counterparts.







--------------------------------------------------------------------------------





This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, and such counterparts together shall constitute one and the same
instrument.
Facsimile and scanned signatures shall bind the Parties to this Agreement as
though they are original signatures.
Section 27.    Severability.


In the event any one or more of the provisions contained in this Agreement shall
for any reason be held invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other
provisions if the Parties and their counsel mutually elect by written
stipulation to be filed with the Court within twenty-one (21) days to proceed as
if such invalid, illegal, or unenforceable provisions had never been included in
this Agreement.
Section 28.    Continuing Jurisdiction.


Without affecting the finality of the final Judgment, the Court shall retain
continuing jurisdiction over the Litigation and the Parties, including all
members of the Settlement Class, the administration and enforcement of this
Agreement and the Settlement, and the benefits to the Settlement Class
hereunder, including, for such purposes as supervising the implementation,
enforcement, construction, and interpretation of this Agreement, the order
preliminarily approving the Settlement, the Final Approval Order and final
Judgment, hearing and determining an application by Class Counsel for an award
of fees and expenses, and the distribution of Settlement proceeds to the
Settlement Class. Any dispute or controversies arising with respect to the
interpretation, enforcement, or implementation of the Agreement shall be
presented by motion to the Court.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date set forth beside their respective signatures.






 
 
PLAINTIFF
DATED: March 14, 2018
 
LAUREN MINNITI, On behalf of herself and the Settlement Class
 
 
/s/ Lauren Minniti
 
 
 
 
 
DEFENDANT
DATED: March 14, 2018
 
TILLY'S, INC.
 
 
By: /s/ Mike Henry
 
 
Its: CFO








